RILEY, Judge,
concurring in part and dissenting in part.
I concur with the majority to remand for re-sentencing; however, I do not agree with the majority opinion that requires a more specific and individualized sentencing statement. I would find the sentence to be manifestly unreasonable and remand with an order to sentence Gregory to concurrent sentences and not consecutive sentences.
Gregory was convicted of selling cocaine to the same undercover agents on four occasions within nine days. These facts are similar to Beno v. State (1991), Ind., 581 N.E.2d 922. Beno sold cocaine to the same police informant on two occasions four days apart. The supreme court said
Beno was convicted of committing virtually identical crimes separated by only four days. Most importantly, the crimes were committed as a result of a police sting operation, Beno was hooked once There is nothing that would have prevented the State from conducting any number of additional buys and thereby hook Beno for additional crimes with each subsequent sale.
Beno at 924.
Accordingly, the supreme court found that "because the crimes committed were nearly identical State-sponsored buys, consecutive sentences were inappropriate." Id.
*847I would find that consecutive sentences were inappropriate in this case and hold that such sentences shall be served concurrently.